DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to provisional Application No. 62/767,367 filed November 14, 2018.

Election/Restrictions
Applicant’s election with traverse of Species I and IV-VIII depicted in Figs. 1A-7D and 13-24 in the reply filed on March 30, 2020 has previously been acknowledged. The Species depicted in Figs. 1-7D and 13-24 with claims 1 and 8 being generic claims will be examined.

Status of Claims
This Office Action is responsive to the amendment filed on October 9, 2020. As directed by the amendment: claims 1, 3, 6-8, 10, and 13 have been amended; claims 12 has been cancelled; and claims 21-25 have been added. Thus, claims 1-11, 13, and 21-25 are presently pending in this application.
Claims 1 and 5, claims 2-4 and 6-7 by dependence, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 1 and 5 obviate the previous rejection under 35 U.S.C. 112(b).  Claims 8-10 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (U.S. Pub. No. 2007/0181120). Claims 8 and 11-14 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuler et al. (U.S. Pub. No. 2002/0000225). Claims 1-7 were previously rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (U. S. Pub. No. 2010/0192946; hereinafter: “Oi”) in view of Warby (GB 2470188 A). Applicant’s amendments have necessitated the application of new grounds of rejection, shown below. 

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites “dispense the amount of solution as an aerosol directed towards the mouthpiece”, ln 11-12 should read -- dispense the amount of solution as the aerosol directed towards the mouthpiece --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (U.S. Pub. No. 2007/0181120; hereinafter: “Wright”).
Regarding Claim 1, Wright discloses an aerosol dispensing apparatus comprising: a main body (upper portion 2; Fig. 4-6; ¶ 0102) having an open top (4; Fig. 1; ¶ 0076) a first aperture (C, Fig. A annotated below); an inhalant delivery mechanism (10, 17; Fig. 4) coupled to the main first aperture in the bottom surface (Fig. 4-6; ¶ 0077) and configured to convert an amount of solution into aerosol (¶ 0078), the inhalant delivery mechanism  configured to receive the and a nozzle (E, Fig. A annotated below) coupled to the chamber and configured to dispense the amount of solution as an aerosol (¶¶ 0077-0078) aerosol ; and a plurality of apertures (G, Fig. A annotated below) configured to allow air flow between the mouthpiece and the main body [Fig. 4-6; ¶¶ 0077-0078; Examiner notes: Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  In this case, Wright discloses the main body has the open top (¶ 0076). It would have been apparent to one having ordinary skill in the art before the effective filing date of the invention that air would flow from the open top through the main body and out of the device at the mouthpiece. Therefore, because the plurality of apertures (G, Fig. A annotated below) are located between the main body and the mouthpiece, it would have been apparent to one having ordinary skill in the art before the effective filing date of the invention that the plurality of apertures allow the air flow between the mouthpiece and the main body would.], at least one of the apertures being formed in the bottom surface of the main body (Fig. 4-6; ¶¶ 0077-0078).

    PNG
    media_image1.png
    493
    562
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Wright.
Regarding Claim 3, Wright discloses the aerosol dispensing apparatus wherein the inhalant delivery mechanism comprises an elongated tube (H, Fig. A annotated above) extending up from a base plate [I, Fig. A annotated above; Examiner notes: The claim, and the claim(s) to which the claim depends, has failed to establish directionality. The use of the term “up”, being directional, is therefore is evaluated using broadest reasonable interpretation. In this case, the limitation “extending up” is interpreted as --extending away from--.  Wright clearly depicts the elongated tube (H, Fig. A annotated above) extending away from the base plate (I, Fig. A annotated above).] and comprising the nozzle, the first aperture in the bottom surface being configured to receive the elongated tube (Fig. 4), and the base plate being configured to rest against the bottom surface (Fig. 4-6).
Regarding Claim 4, Wright discloses the aerosol dispensing apparatus wherein the elongated tube of the inhalant delivery mechanism comprises the chamber (Fig 4) and a top opening (J, Fig. A annotated above) configured to receive a dispensing tube (11; Fig. 4) of a canister (14: Fig. 4; ¶¶ 0077-0078) containing a solution for user inhalation (¶¶ 0077-0078), the amount of solution being dispensed from the canister into the chamber via the dispensing tube(¶¶ 0077-0078).
Regarding Claim 5, Wright discloses the aerosol dispensing apparatus wherein the open top and hollow interior of the main body are configured to receive a canister (14: Fig. 4) containing a solution for user inhalation (¶¶ 0077-0078), and the amount of solution is dispensed from the canister into the chamber of the inhalant delivery mechanism in response to an actuation of the canister by the user (¶¶ 0077-0078, 0102).
Regarding Claim 6, Wright discloses the aerosol dispensing apparatus wherein the solution is stored under pressure in the canister (¶¶ 0077-0078), and the inhalant delivery mechanism converts into aerosol by causing a release of the as the amount of solution exits the nozzle (¶¶ 0077-0078).
Regarding Claim 7, Wright discloses the aerosol dispensing apparatus further comprising a moveable component (37; Fig. 4-6; ¶¶ 00102-0107), wherein the assembly has a locked configuration in which the moveable component mechanically blocks the delivery of the aerosolized amount of solution to the mouthpiece [Fig. 4; Examiner notes: Wright discloses moveable component 37 as aligned with abutment 38 (Fig. 4-6) to prevent delivery of the aerosolized solution], and an unlocked configuration in which the moveable component is displaced so as to allow the delivery of the aerosolized amount of solution to the mouthpiece [Fig. 6; ¶¶ 0102-0107; Examiner notes: Wright discloses moveable component 37 out of alignment with abutment 38 (Fig. 4-6) to allow delivery of the aerosolized solution].

Regarding Claim 8, Wright discloses an aerosol dispensing apparatus comprising: an inhalant delivery apparatus (1; Fig. 4-6) comprising a main body (upper portion 2; Fig. 4-6; ¶ 0102) configured to at least partially receive a canister (14; Fig. 4) containing a solution for user inhalation (¶ 0078), a lower body (A, Fig. B annotated below) coupled to the main body (Fig. 4-6; ¶¶ 0077-0078, 0102) and comprising a mouthpiece (6; Fig. 2-7), and an inhalant delivery mechanism (10, 17; Fig. 4) disposed within the main body (Fig. 2-8) and configured to deliver an aerosol  the inhalant delivery mechanism comprising: a chamber (B, Fig. B annotated below) configured to receive an amount of the solution from the canister upon user actuation of the canister (¶¶ 0077-0078), and a nozzle (B, Fig. B annotated below)  coupled to the chamber (Fig. 4-6) and configured to dispense the amount of solution as an aerosol directed towards the mouthpiece (¶¶ 0078, 0102); disposed at least partially within the main body (Fig. 4-6) and configured to prevent actuation of the canister when in a first position [Fig. 4; ¶¶ 0102-0107; Examiner notes: Wright discloses moveable component 37 as aligned with abutment 38 (Fig. 4-6) to prevent delivery of the aerosolized solution] and permit actuation of the canister when in a second position [Fig. 6; ¶¶ 0102-0107; Examiner notes: Wright discloses moveable component 37 out of alignment with abutment 38 (Fig. 4-6) to allow delivery of the aerosolized solution] and a plurality of apertures (D, Fig. B annotated below) configured to allow air flow between the mouthpiece and the main body [Fig. 4-6; ¶¶ 0077-0078; Examiner notes: Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  In this case, Wright discloses the main body has the open top (¶ 0076). It would have been apparent to one having ordinary skill in the art before the effective filing date of the invention that air , at least one of the apertures being formed in a bottom surface (along exterior surface of 16; Fig. 4 and E, Fig. B annotated below)  of the main body.

    PNG
    media_image2.png
    588
    676
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 4 of Wright.
Regarding Claim 9, Wright discloses the aerosol dispensing apparatus wherein the moveable component is rotatable between the first position and the second position [Fig. 4-6; ¶¶ 
Regarding Claim 10, Wright discloses the aerosol dispensing apparatus wherein the moveable component is manually moveable 
Regarding Claim 13, Wright discloses the aerosol dispensing apparatus wherein the canister is actuated by pressing the canister further down into the main body (¶¶ 0077-0078, 0102-0107), and the moveable component is configured to prevent downward actuation of the canister when in the first position [Fig. 4; ¶¶ 0102-0107; Examiner notes: Wright discloses moveable component 37 as aligned with abutment 38 (Fig. 4-6) to prevent delivery of the aerosolized solution].
Regarding Claims 21 and 23, Wright discloses the aerosol dispensing apparatus wherein the plurality of apertures further comprises an annular aperture (A, Fig. C annotated below) included in the lower body, the annular aperture in communication with the at least one aperture formed in the bottom surface of the main body [Fig. 4-6; Examiner notes: Wright depicts the annular aperture of the lower body as the aperture configured to connect to the main body (2; Fig. 4).].

    PNG
    media_image3.png
    585
    692
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4 of Wright.
Regarding Claims 22 and 24, Wright discloses the aerosol dispensing apparatus wherein the at least one aperture formed in the bottom surface comprises a plurality of air vents (G, Fig. A, annotated above and A, Fig. D annotated below) disposed in a circular configuration (Fig. 3-4) that substantially corresponds with the annular aperture in the lower body.

    PNG
    media_image4.png
    608
    634
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 3 of Wright. CAN USE THIS Figure
Regarding Claim 25, Wright discloses the aerosol dispensing apparatus wherein the solution is stored under pressure in the canister (¶¶ 0076-0078), and the inhalant delivery mechanism converts the amount of solution dispensed into the chamber into aerosol by causing a release of the pressure as the amount of solution exits the nozzle (¶¶ 0076-0078).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Oi et al. (U. S. Pub. No. 2010/0192946; hereinafter: “Oi”).
Regarding Claim 2, Wright discloses the aerosol dispensing apparatus, show above. 
Wright does not specifically disclose the aerosol dispensing apparatus wherein the main body includes an opening formed into the sidewall, the opening being aligned with the 
Oi teaches a metered dose inhaler comprising a main body (2; Fig. 1-6) including an opening (A, Fig. E annotated below) formed into a sidewall (B, Fig. E annotated below), a mouthpiece (A, Fig. F annotated below), a mouthpiece cap (5; Fig. 2-4, 6) covering the mouthpiece, wherein the mouthpiece cap includes a protrusion (5a; Fig. 2-4, 6; ¶¶ 0018)  protruding into the main body (2; Fig. 1-4, 6) through a through-hole (2g; Fig. 5) in the sidewall, wherein the protrusion (5a, Fig. 2-4, 6), when inserted in the through-hole, prevents the depression of the canister (3; Fig. 1-4 ¶¶ 0078-0079) and wherein the opening being aligned with the mouthpiece (A, Fig. F annotated below) of a lower body (4; Fig. 5) to allow the aerosolized amount of solution to flow from an inhalant delivery mechanism (2b, 2c, 2d; Fig. 5) to the mouthpiece for user inhalation (Fig. 2-4, 6; ¶¶ 0057-0059, 0096, 0103) for the purpose of covering the mouthpiece before use of the metered dose inhaler (¶ 0057), requiring the removal of the mouthpiece cap from the mouthpiece to allow actuation of the canister (¶ 0078-0079) and guiding the aerosol released from the canister into the mouthpiece (¶ 0059). 

    PNG
    media_image5.png
    379
    460
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 5 of Oi.


    PNG
    media_image6.png
    241
    204
    media_image6.png
    Greyscale

Figure F, Adapted from Figure 6 of Oi.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the aerosol dispensing apparatus of Wright to include the mouthpiece cap covering the mouthpiece, wherein the mouthpiece cap includes the protrusion protruding into the main body, the main body including the opening formed into the sidewall, and the opening being aligned with the mouthpiece of the lower body to allow the aerosolized amount of solution to flow from the inhalant delivery mechanism to the mouthpiece for user inhalation as taught by Oi for the purpose of covering the mouthpiece before use of the metered dose inhaler (See Oi: ¶ 0057), requiring the removal of the mouthpiece cap from the mouthpiece to allow actuation of the canister (See Oi: ¶ 0078-0079) and guiding the aerosol released from the canister into the mouthpiece (See Oi: ¶ 0059).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Schuler et al. (U.S. Pub. No. 2002/0000225; hereinafter: “Schuler”).
Regarding Claim 11, Wright discloses the aerosol dispensing apparatus, show above. 
Wright does not specifically disclose the aerosol dispensing apparatus further comprising an electronics module configured to monitor use of the inhalant delivery apparatus and automatically control operation of the moveable component based thereon.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the aerosol dispensing apparatus of Wright to include the electronics module configured to monitor use of the inhalant delivery apparatus and automatically control operation of the moveable component based thereon, such that the electronics module prevents movement of the moveable component as taught by Schuler for the purpose of monitoring the usage of the inhalant delivery apparatus to ensure dosing according to a specified dosing schedule (See Schuler: ¶¶ 0101-0102) and preventing usage the apparatus is not actively being used (See Schuler: ¶ 0071).

Response to Arguments
Applicant’s arguments regarding the new limitations filed October 9, 2020 with respect to the plurality of apertures configured to allow air flow between the mouthpiece and the main body, recited in independent claims 1 and 8, have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 102 rejection over Wright, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (U.S. Pub. No. 2014/0137862) discloses a drug-dosing device which is not yet been claimed. 
Eicher et al. (U.S. Pub. No. 2020/0384216) discloses a device for putting an inhaler into a triggering-ready state which is not yet been claimed.
Mohammed et al. (U.S. Pub. No. 2020/0376209) discloses a medicinal inhaler drive mechanism which is not yet been claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785